UMB FUND SERVICES, INC. 235 West Galena Street, Milwaukee, Wisconsin53212 (414) 299-2000 September 29, 2014 Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: Aspiriant Global Equity Trust (the “Trust”)(File Nos. 333-178600; 811-22648) Ladies and Gentlemen: An electronic ("EDGAR") filing is transmitted herewith pursuant to rule 497 under the Securities Act of 1933, as amended (the "Securities Act), on behalf of the Trust. This filing contains exhibits of interactive data related to certain updated risk/return summary information that was filed as a supplement to the Trust’s prospectus on June 30, 2014 (SEC Accession No. 0001398344-14-004804). Questions regarding this filing may be directed to the undersigned at (414) 299-2000. Very truly yours, /s/ Benjamin D Schmidt AVP Fund Administration Encl.
